Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to: RCE filed on 06/24/2019
Applicants amended claims 20-27, 32-35, and 39.
Claims 1-39 are pending claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-22, 25-32, 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urmson et al, US#  B1 (hereinafter Urmson) in view of Weicker et al., US PG PUB# 2017/0092028 A1 (hereinafter Weicker).
As for independent claim 20:
Urmson shows a system comprising: 
an autonomous vehicle configured to drive autonomously on a roadway; one or more processors; and computer-readable media storing instructions that, when executed by the one or more processors, configure the system to perform acts comprising (see autonomous vehicle on a roadway and computer processor in 1:19-31, 1:45-66): 
receiving an instruction to navigate to a first location associated with retrieving a passenger; receiving configuration data associated with the passenger (1:55-66, 2:29-42 and 9:35-53, see instruction from the user and receiving data associated with the user);
controlling the autonomous vehicle to travel to the first location; controlling a subsystem of the autonomous vehicle in accordance with the configuration data; (6:35-64 and 10:23-35 shows controlling the autonomous vehicle. See 5:10-17);
controlling the autonomous vehicle to navigate from the first location to a second location (10:38-44, Urmson shows vehicle navigating from one location to another location).
While Urmson shows an autonomous vehicle moving from one location to another location, Urmson does not specifically show sending to a user device associated with the passenger and with the autonomous vehicle proximate the first location, a request for authentication information; receiving the authentication information; controlling the autonomous vehicle, proximate the first location and based at least in part on the authentication information, to at least one of open a door associated with the autonomous vehicle or unlock the autonomous vehicle to permit access to a passenger compartment of the autonomous vehicle. However in the same field of endeavor, Weicker teaches sending to a user device associated with the passenger and with the autonomous vehicle proximate the first location, a request for authentication information; receiving the authentication information; controlling the autonomous vehicle, proximate the first location and based at least in part on the authentication information, to at least one of open a door associated with the autonomous vehicle or unlock the autonomous vehicle to permit access to a passenger compartment of the autonomous vehicle in 0012, 0026 - 0028. Also see 0041-0042. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Urmson to incorporate the teaching of Weicker, thus allow the passenger access to the autonomous vehicle by transmitting authentication information (Weicker, 0026-0028, 0041).
As for dependent claim 21:
Urmson-Weicker suggests the system of claim 20, wherein the configuration data comprises a setting associated with the subsystem, the acts further comprising: receiving a command to adjust the subsystem; controlling the subsystem in accordance with the command; and updating, based at least in part on the command, the configuration data associated with the passenger (Urmson, 10:3-34, see setting subsystem and configuration data associated with the user. Also see 3:57-4:4, 5:10-17, and 9:36-53).As for dependent claim 22:Urmson-Weicker suggests the system of claim 20, the acts further comprising: identifying the passenger at the location; wherein the sending the request for authentication information is at least in part in response to identifying the passenger at the location and wherein the controlling the subsystem is based at least in part on receiving the authentication information (Urmson, 9:22-53, see vehicle identifying user location and profile. Also see 3:57-4:4, 5:10-17, and 9:36-53. Weicker 0023 shows subsystem and controlling subsystem in response to receiving the authentication information).As for dependent claim 25:Urmson shows a method comprising: receiving a location of a user device associated with a user; receiving, via a user input at the user device, a destination from the user device; generating first instructions to dispatch an autonomous vehicle to the location to transport the user to the destination; transmitting the first instructions to the autonomous vehicle (6:6-22). 
While Urmson shows an autonomous vehicle moving from one location to another location, Urmson does not specifically show determining, based at least in part on a user profile associated with the user, configuration data; and transmitting the configuration data to the autonomous vehicle, the configuration data being used by the autonomous vehicle to configure one or more subsystems of the autonomous vehicle; receiving, from the user device and with the autonomous vehicle proximate the location, authentication data; and based on the authentication data, generating second instructions to at least one of open a door associated with the autonomous vehicle or unlock the autonomous vehicle to permit access of the user to a passenger compartment o the autonomous vehicle. However in the same field of endeavor, Weicker teaches determining, based at least in part on a user profile associated with the user, configuration data; and transmitting the configuration data to the autonomous vehicle, the configuration data being used by the autonomous vehicle to configure one or more subsystems of the autonomous vehicle; receiving, from the user device and with the autonomous vehicle proximate the location, authentication data; and based on the authentication data, generating second instructions to at least one of open a door associated with the autonomous vehicle or unlock the autonomous vehicle to permit access of the user to a passenger compartment o the autonomous vehicle in 0012, 0026 - 0028. Also see 0041-0042. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Urmson to incorporate the teaching of Weicker, thus allow the passenger access to the autonomous vehicle by transmitting authentication information (Weicker, 0026-0028, 0041).
As for dependent claim 26:Urmson-Weicker suggests the method of claim 25, further comprising: transmitting the second instructions to the autonomous vehicle (Urmson 4:41-67 and 5:4-23, see sensors and monitoring the user and Weicker 0041-0042).As for dependent claim 27:Urmson-Weicker suggests the method of claim 26, further comprising: identifying the user proximate the first location; and sending, based at least in part on identifying the user, a request for the authentication information to the user device (Weicker, 0041-0042).As for dependent claim 28:Urmson-Weicker suggests the method of claim 25, further comprising: receiving one or more previous settings for the one or more subsystems; and determining the configuration data based at least in part on the one or more previous settings (Urmson, 10:3-34, see setting subsystem and configuration data associated with the user).As for dependent claim 29:Urmson-Weicker suggests the method of claim 28, wherein the configuration data comprises at least one of temperature configuration data, lighting configuration data, audio configuration data, or road handling configuration data (Urmson, 3:57-4:4, 5:10-17, and 9:36-53).As for dependent claim 30:Urmson-Weicker suggests the method of claim 25, further comprising: receiving, from the user device, a second instruction to alter a configuration of the one or more sub-systems of the autonomous vehicle (Urmson, 5:10-17, and 9:36-53. Weicker 0027).As for dependent claim 31:Urmson-Weicker suggests the method of claim 30, further comprising: updating the configuration data based on the second instruction (Urmson, updating instructions in 5:10-17, and 9:36-53 and Weicker 0026-0027).As for dependent claim 32:Claim 32 contains substantial subject matter as claimed in claim 22 and is respectfully rejected along the same rationale.As for independent claim 35:Claim 35 contains substantial subject matter as claimed in claim 20 and is respectfully rejected along the same rationale.As for dependent claim 36:Claim 36 contains substantial subject matter as claimed in claim 21 and is respectfully rejected along the same rationale.As for dependent claim 37:
Urmson-Weicker suggests the system of claim 35, the acts further comprising: receiving, from the user device, information about one or more profiles of users connected to the passenger on a social media network; and determining the second location based at least in part on the one or more profiles (Urmson, 1:55-66, 2:29-42 and 9:35-53. Weicker 0026-0030).As for dependent claim 38:Urmson-Weicker suggests the system of claim 35, wherein the subsystem is associated with an ambient feature of an interior of the autonomous vehicle (Urmson, 5:5-22 and 9:21-35, Weicker 0027).As for dependent claim 39:Claim 39 contains substantial subject matter as claimed in claim 22 and is respectfully rejected along the same rationale.
Claims 23, 24, 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urmson et al, US#  B1 (hereinafter Urmson) in view of Weicker et al., US PG PUB# 2017/0092028 A1 (hereinafter Weicker) and in further view of Pisz, US PG PUB# 2015/0081169 A1 (hereinafter Pisz).
As for dependent claim 23:
While Urmson and Weicker teaches autonomous vehicle navigating from one location to another, Urmson and Weicker do not specifically how suggests the system of claim 22, further comprising: a camera on the autonomous vehicle, the acts further comprising: receiving image data captured by the camera of an environment proximate the location; and determining that facial features associated in the image match a profile image associated with the passenger, wherein the identifying the passenger is based at least in part on the match. However in the same field of endeavor, Pisz teaches a camera on the autonomous vehicle, the acts further comprising: receiving image data captured by the camera of an environment proximate the location; and determining that facial features associated in the image match a profile image associated with the passenger, wherein the identifying the passenger is based at least in part on the match in 0070. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Urmson and Weicker to incorporate the teaching of Pisz, thus allow identifying the passenger using facial recognition (Pisz, 0070).
As for dependent claim 24:While Urmson and Weicker teaches autonomous vehicle navigating from one location to another, Urmson and Weicker do not specifically how suggests the system of claim 22, further comprising: a microphone associated with the autonomous vehicle, the acts further comprising: determining, based at least in part on voice recognition performed on an audio signal generated by the microphone, that the audio signal is associated with the passenger, wherein the identifying the passenger is based at least in part on the audio signal being associated with the passenger. However in the same field of endeavor, Pisz teaches a microphone associated with the autonomous vehicle, the acts further comprising: determining, based at least in part on voice recognition performed on an audio signal generated by the microphone, that the audio signal is associated with the passenger, wherein the identifying the passenger is based at least in part on the audio signal being associated with the passenger in 0070. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Urmson and Weicker to incorporate the teaching of Pisz, thus allow identifying the passenger using voice recognition (Pisz, 0070).
As for dependent claim 33:Claim 33 contains substantial subject matter as claimed in claim 23 and is respectfully rejected along the same rationale.As for dependent claim 34:Claim 34 contains substantial subject matter as claimed in claim 24 and is respectfully rejected along the same rationale.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).


Response to Arguments

Applicant’s arguments with respect to claim(s) 20-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673.  The examiner can normally be reached on M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.